Citation Nr: 0727138	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for epilepsy 
and a rash were denied.

The issue of entitlement to service connection for epilepsy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran's currently manifested rash is the 
result of active service.


CONCLUSION OF LAW

The criteria for service connection for a rash have not been 
met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, such notice was provided in an 
October 2006 letter.   Moreover, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, records from Social 
Security Administration (SSA), assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined to do. All 
other known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show complaints of and treatment for 
a bilateral fungal rash located on the dorsum of the 
veteran's foot on one occasion during his active service.  
The veteran's report of medical history at discharge from 
active service shows no complaints, defects, diagnoses, 
abnormalities or other findings concerning his skin.

Thereafter, it is not until 1995 that the medical evidence 
shows findings of a skin rash.  Subsequent VA and private 
treatment records reflect various diagnoses of skin 
conditions including spongiotic dermatitis, eczema, and skin 
lesions.  But the medical evidence does not present any 
opinions or findings either linking any skin conditions 
diagnosed to active service or, in the alternative, any 
opinion that any skin conditions diagnosed had its onset 
during the veteran's active service.

Rather, the medical evidence demonstrates that the veteran's 
currently diagnosed skin conditions were first manifest in 
1995, many years after the veteran's discharge from active 
service.  Such a lapse of time weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 
(Fed. Cir. 2000).

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests a rash that is the 
result of active service cannot constitute medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As there is no competent medical evidence to support a 
finding that the currently manifested skin conditions are the 
etiological result of the veteran's active service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved, and service connection for a rash is 
not warranted.


ORDER

Service connection for a rash is denied.


REMAND

The veteran seeks service connection for epilepsy.  Service 
medical records show that the veteran was treated for 
seizures during active service.  In addition, he currently 
manifests a seizure disorder.

The medical evidence reflects that the veteran had been 
dinking prior to the inservice seizure incident, and was 
intoxicated to the point that emergency personnel could not 
determine if the veteran had an actual seizure.  Post-service 
medical records show that the veteran's seizures have been 
attributed to alcohol intoxication and alcohol abuse.  A 
November 2003 emergency room record reflects the opinion that 
the cause of the veteran's seizure disorder is alcohol use 
and noncompliance with prescribed medications.

However, a December 2006 VA neurological consult shows that 
the veteran has been found to manifest a history of probable 
seizures of partial onset, as distinguished from the already 
observed and diagnosed seizure disorder.  The physician 
opined that such partial onset seizures are not consistent 
with alcohol withdrawal seizures.  The physician noted that 
further studies would be done, and indicated she wished to 
review the veteran's records.  The veteran reported for 
follow up and additional tests, but no entries after this are 
of record, and the matter of etiology was not resolved. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records 
from VA Medical Center (VAMC) Spokane, 
Washington from February 2007 to the 
present that are not already of record.  

2.  After completion of #1 schedule the 
veteran for a medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed seizure disorder.  
All indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of any diagnosed 
seizure disorder, to include epilepsy; 
describe any current symptoms and 
manifestations attributed to the seizure 
disorder, to include epilepsy; and 
provide diagnoses for any and all 
neurological pathology manifested.

The examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed seizure disorder, to 
include epilepsy, had its onset during 
active service or, in the alternative, is 
the result of active service or any 
incident therein.

All opinions expressed must be supported 
by complete rationale.  The examiner is 
requested to address the November 2003 
private medical opinion and the December 
2006 neurological consult and any and all 
follow-up entries to them.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a seizure disorder, to include 
epilepsy, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
supplemental SOC and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


